Case: 16-10150   Date Filed: 01/18/2017   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10150
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:97-cr-00344-JDW-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

JOHN LEE COLLINS,
a.k.a. Block,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 18, 2017)

Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-10150     Date Filed: 01/18/2017    Page: 2 of 6


      John Collins appeals, pro se, the denial of his request for grand jury

transcripts and his motion for reconsideration. On appeal, Collins argues that the

district court abused its discretion by denying his request for jury transcripts and

his motion for reconsideration of the order denying his request for grand jury

transcripts. The government argues that the appeal from the order denying the

request for grand jury transcripts was untimely. The district court did not abuse its

discretion by denying Collins’s motion to reconsider its order denying his request

for grand jury documents because Collins failed to demonstrate a particularized

need for the grand jury materials. Additionally, his request was not limited to the

material needed to avoid an injustice.

                                          I.

      We review de novo the interpretation of rules of federal procedure. United

States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). A criminal defendant must

file a notice of appeal within 14 days after the entry of the judgment or the order

being appealed. Fed. R. App. P. 4(b)(1)(A)(i). This time limit is not jurisdictional,

but assures relief to a party who properly raises it as an issue. Lopez, 562 F.3d at

1312. A motion for reconsideration in a criminal case must be filed within the

period of time allotted for filing a notice of appeal in order to extend the time for

filing the notice of appeal. United States v. Vicaria, 963 F.2d 1412, 1414 (11th

Cir. 1992). Upon a finding of excusable neglect or good cause, the district court


                                           2
              Case: 16-10150      Date Filed: 01/18/2017   Page: 3 of 6


may—before or after the time has expired, with or without motion and notice—

extend the time to file a notice of appeal for a period not to exceed 30 days from

the expiration of that time. Fed. R. App. P. 4(b)(4).

      Here, Collins’s appeal from the order denying his request for grand jury

transcripts was untimely. First, Collins’s appeal from the order on November 24,

2015 was due 14 days later, on December 8, 2015. See Fed. R. App. P.

4(b)(1)(A)(i). However, he filed his appeal on January 11, 2016, after the

permitted time period expired. Second, while a motion for reconsideration would

have tolled the time for Collins’s appeal, he needed to file it within the 14-day

period allotted for filing the notice of appeal, on or before December 8, 2015. See

Vicaria, 963 F.2d at 1414. Collins filed his motion for reconsideration on

December 17, 2015, after the allotted time period ended. Third, a district court

could have extended the time to file a notice of appeal upon a finding of excusable

neglect or good cause for a period not to exceed 30 days from the expiration of the

time. However, that time period ended on January 7, 2016, 30 days after the 14-

day deadline on December 8, 2015. Fed. R. App. P. 4(b)(4).

      Therefore, Collins’s notice of appeal filed on January 11, 2016 was

untimely. Collins filed it after the 14-day time period lapsed, and it did not fall

into any of the exceptions for an untimely appeal. Because the government

properly raised the issue of untimeliness and Collins’s appeal from the order


                                           3
               Case: 16-10150    Date Filed: 01/18/2017    Page: 4 of 6


denying his request for jury transcripts was untimely, we dismiss Collins’s appeal

regarding that order.

                                         II.

       We review for abuse of discretion the denial of a motion to reconsider.

United States v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004). We read briefs filed

by pro se litigants liberally. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008). However, issues not briefed on appeal by a pro se litigant are deemed

abandoned. Id. We do not address arguments raised for the first time in a pro se

litigant’s reply brief. Id.

       The district court may authorize disclosure of a grand-jury matter

preliminarily to, or in connection with, a judicial proceeding at the request of a

defendant who shows that a ground may exist to dismiss the indictment because of

a matter that occurred before the grand jury. Fed. R. Crim. P. 6(e)(3)(E)(i), (ii).

The district court has substantial direction in determining whether grand jury

materials should be released. United States v. Aisenberg, 358 F.3d 1327, 1349

(11tth Cir. 2004). Parties seeking grand jury transcripts under rule 6(e) must show

(1) that the matter they seek is needed to avoid a possible injustice in another

judicial proceeding, (2) that the need for disclosure is greater than the need for

continued secrecy, and (3) that their request is structured to cover only material so

needed. Id. at 1348. The burden of demonstrating that the need for disclosure


                                           4
              Case: 16-10150     Date Filed: 01/18/2017    Page: 5 of 6


outweighs the need for secrecy rests upon the private party seeking disclosure. In

order to carry out this burden, the party seeking disclosure of grand jury material

must show a compelling and particularized need for disclosure. Id. General or

unsubstantiated allegations do not satisfy the particularized need requirement.

United States v. Cole, 755 F.2d 748, 758–59 (11th Cir. 1985).

      Here, Collins did not specifically mention his motion to reconsider in his

initial brief, and issues not briefed on appeal by a pro se litigant are deemed

abandoned. Timson, 518 F.3d at 874. However, because Collins is proceeding pro

se, we liberally construe Collins’s arguments in his briefs regarding why the

district court should have granted his request for the grand jury transcripts as

arguments for why the district court abused its discretion in denying his motion for

reconsideration. Even liberally construing Collins’s brief, his argument still fails

because the district court did not abuse its discretion by denying Collins’s motion

for reconsideration.

      Collins argued that the district court abused its discretion because he needed

the transcripts to avoid the injustice of his incarceration for crimes, which he did

not commit, and which he could prove that he did not commit in his collateral

proceedings. However, in order to demonstrate that the need for disclosure

outweighed the need for secrecy, Collins needed to show a compelling and

particularized need for disclosure. See Aisenberg, 358 F.3d at 1348. Collins failed


                                           5
              Case: 16-10150     Date Filed: 01/18/2017   Page: 6 of 6


to do so because his allegations of perjury and government misconduct rested

solely on his own speculative inferences. Collins’s claim that Kirlew told him that

he perjured himself and planted drugs on Collins was unsubstantiated, and general

or unsubstantiated allegations do not satisfy the particularized need requirement.

See Cole, 755 F.2d at 758–59. Furthermore, while Collins stated that the request

covered only the necessary material and specified that the relevant material he

needed was Kirlew’s testimony, he did not limit his request to that testimony.

Collins also requested the evidence and information the prosecutor presented to the

grand jury to obtain the grand jury indictment. See Aisenberg, 358 F.3d at 1348.

      Therefore, the district court did not abuse its discretion by denying Collins’s

motion to reconsider its order denying his request for grand jury documents

because Collins failed to demonstrate a particularized need for the grand jury

materials and his request was not limited to the material needed to avoid an

injustice. Accordingly, we affirm the district court’s order denying Collins’s

motion for reconsideration.

      DISMISSED, in part, and AFFIRMED, in part.




                                          6